UNITED STATES COURT OF APPEALS
                                 FIFTH CIRCUIT

                                       ____________

                                       No. 98-41276
                                       ____________


              UNITED STATES OF AMERICA,


                                          Plaintiff-Appellee,

              versus


              JAVIER MENDOZA; BENJAMIN MENDOZA,


                                          Defendants-Appellants.



                        Appeals from the United States District Court
                            For the Southern District of Texas
                            District Court No. M-98-CR-182-3

                                       May 16, 2001

Before EMILIO M. GARZA, and PARKER, Circuit Judges, and HINOJOSA*, District Judge.

PER CURIAM:**

       AFFIRMED. See 5TH CIR. LOC. R. 47.6.




       *
              District Judge of the Southern District of Texas, sitting by designation.
       **
              Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.